Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 13 April 2020 has been considered and entered.
Accordingly, claims 1-20 are pending in this application. Claim 14 is currently amended; claims 1-13 are original.

Specification
Applicant’s amendments to the abstract and specification have been considered and entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
In claim 10:
an instruction acquisition unit for obtaining a data transmitting instruction that points to a plurality of partition data associated with at least one transmitting data;
a target partition data determination unit for determining target partition data that are stored in a local data pool from the plurality of partition data, wherein each target partition data includes at least one DataBatch;
a data retrieval unit for retrieving at least one target partition data in a current retrieval, wherein if at least two groups of the target partition data are retrieved, a total number of the DataBatches in the at least two groups of the target partition data is be smaller than or equal to a specified batch number threshold;
and
a data transmitting unit for encapsulating the target partition data retrieved in the current retrieval into a data tuple and transmitting the data tuple to an initiator of the data transmitting instruction.  

In claim 11:
a first retrieval module for updating an accumulation value of a pre-configured batch number statistical parameter according to a total number of DataBatches included in first target partition data in the current retrieval;
a conditional retrieval module for retrieving the DataBatches in the first target partition data and traversing other target partition data stored in the local data pool if the updated accumulation value is smaller than the specified batch number threshold;


In claim 12:
	a single retrieval module for retrieving only the first target partition data in the current retrieval and ending a data retrieval process of the current retrieval if the updated accumulation value is greater than or equal to the specified batch number threshold.

In claim 13:
an unstored data information acquisition unit for obtaining a data offset and a data size of unstored partition data that are not stored in a local resource pool;
and
a partition data retrieval unit for retrieving the data specified in the data size from a pre- configured partition database starting from a position indicated by the data offset, dividing the retrieved data into multiple DataBatches, and storing the divided DataBatches in the local resource pool according to the partition data that the DataBatches belong to.

Each limitation cited in the above claims recites a specific type of “unit” as a generic placeholder followed by corresponding function without any structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1, 10, and 14, the claims recites a “DataBatch”. This term is written as a proper noun such that it appears to correspond to a specific entity. However, this term is not defined by the specification, nor is it a standard name in the art. The term appears to correlate to a feature of Kafka mentioned in Applicant’s specification, however the specification does not state it is nor does the specification ever describe what a “DataBatch” is. As such it is unclear what Applicant intends this term to mean, thus rendering the scope of the claim indefinite. For the purpose of examination, a “DataBatch” will be interpreted as merely a generic batch or set of data.



As to claim 2, the claim recites “wherein establishing an association relationship between the partition data and the transmitting data includes” and steps thereafter. The term “wherein” implies that the steps of claim 2 are further limiting a step of “establishing an association relationship between the partition data and the transmitting data includes,” however this step is not actually recited as being performed by the claim method of claim 2 or parent claim 1. As such, it is not clear whether the steps of claim 2 are actually performed by the method since the method does not perform the step they are attempting to limit. As such the scope of the claim cannot be properly ascertained, rendering it indefinite. Examiner suggests including a step of “establishing an association relationship between the partition data and the transmitting data includes”, e.g. by rewriting the claim as “The method of claim 1, further comprising establishing an association relationship between the partition data and the transmitting data, wherein establishing [[an]] the association relationship between the partition data and the transmitting data includes:…”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenader (US 2017/0064027 A1).

As to claim 1, Grenader discloses a method for transmitting data ([0114]; [0119], E.g. Data in response to a request from fetchers is transmitted.), comprising:
obtaining a data transmitting instruction that points to a plurality of partition data associated with at least one transmitting data (Fig. 7; [0142]-[0143]; [0146]; [0175]; A committer requests messages by offsets that point to an offset of a batch comprising a plurality of messages of a plurality of batches, i.e. any of which is plurality of portion data, corresponding to a partition and topic.);
determining target partition data that have already been stored in a local data pool from the plurality of partition data, wherein each target partition data includes at least one ([0143]; [0147]; [0148]; [0175], A fetcher is subscribed to a partition and a topic. A map and cache are maintained and referenced, thus determining target partition data already stored. The cached target partition data comprises at least one DataBatch, e.g. a message or batch.);
retrieving at least one target partition data in a current retrieval ([0148]; [0175], One or more messages (target partition data) are retrieved from the cache based on a received offset), wherein if at least two groups of target partition data are retrieved, a total number of the DataBatches in the at least two groups of the target partition data is smaller than or equal to a specified batch number threshold (Fig. 8; [0089]; [0180]; [0183], A request can return multiple ‘groups’ of messages. The number of messages, i.e. types of ‘DataBatches’, returned is no larger than the limit set per batch size ([0149]), i.e. a batch number threshold. Separately and still reading on the limitation, the results can be limited to only a single batch being returned, thus the number of DataBatches returned will be no higher than that threshold.); and
encapsulating the target partition data retrieved in the current retrieval into a data tuple and transmitting the data tuple to an initiator of the data transmitting instruction ([0175]; [0180], Retrieved data are returned from the fetcher to the requesting committer.).
Furthermore, while the prior art discloses “wherein if at least two groups of target partition data are retrieved, a total number of the DataBatches in the at least two groups of the target partition data is smaller than or equal to a specified batch number threshold” this is a contingent limitation which is not required to be performed by the method and therefore does not carry patentable weight. See MPEP §2111.04.

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Grenader discloses wherein establishing an association relationship between the partition data and the transmitting data includes:
upon initialization, retrieving partition information of a data topic, wherein the data topic includes multiple partition data and the partition information includes an identifier of the data topic and identifiers of all the partition data in the data topic (Fig. 7; [0158]-[0160], A message broker receives messages and associates them with partitions in a topic including partition identifiers, e.g. 0-3, the data topic, e.g. Topic 1 “Synchronization”, and identifiers of the partition data, e.g. message offsets and batch offsets.);
sorting the partition information in the data topic according to the identifier of the data topic and the identifiers of the partition data (Fig. 7; [0160], Partition data is FIFO and sorted in order in each partition by message as shown.); and
obtaining an index identifier of current transmitting data, selecting specified partition data from the sorted partition information according to the index identifier, and assigning the specified partition data as the current transmitting data ([0165]; [0175]; [0178]; Data from a subscribed partition is identified, e.g. by an offset (index identifier) and assigned as the data to be returned to a fetcher, which can be in response to an initial request from a committer, i.e. as the current transmitting data.).


As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Grenader discloses for the partition data that are not stored in the local resource pool, obtaining a data offset and a data size of the partition data that are not stored in the local resource pool ([0089]; [0175]-[0178], When the cache does not contain required data, a message offset is obtained and a request for a batch, i.e. data size of a set number of messages.); and
retrieving the data specified in the data size from a pre-configured partition database starting from the position indicated by the data offset, dividing the retrieved data into multiple DataBatches, and storing the divided DataBatches in the local resource pool according to the partition data that the DataBatches belong to (Fig. 8; [0176]-[0178], Batches are returned and divided by batches and messages therein into the cache to be searched and retrieved for each respective offset.).

As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, Grenader discloses wherein obtaining the data offset of the partition data includes:
if it is the first time that the data are retrieved from the pre-configured partition database, retrieving the data offset corresponding to the partition data that are not stored locally from the pre-configured partition database according to a pre-configured parameter (Fig. 8; [0175]; [0176]; [0178]; [0185]; Offsets are retrieved for batches not stored in the fetcher’s cache in response to a request for a batch and retrieving the batch offsets and additional offsets as part of the batch.); and
([0175]; [0185]; Messages already stored in the cache are identified in a map to obtain data offset, i.e. from an address of a memory. The offset is retrieved as well along with the message where stored locally in the cache. All cached message broker data is in local memory, thus offsets retrieved are in a corresponding memory address ([0150]).).

As to claim 8, the claim is rejected for the same reasons as claim 6 above. In addition, Grenader discloses after storing the divided DataBatches in the local resource pool according to the partition data that the DataBatches belong to, the method further includes:
recording the data offset of the divided DataBatches according to the partition data that the DataBatches belong to, such that the DataBatches in the partition data are retrieved from the local resource pool based on the recorded data offset (Fig. 8; [0175]-[0177]; [0185], All messages received from a broker are stored in the cache and the offsets recorded for future retrieval.).  


As to claim 9, the claim is rejected for the same reasons as claim 6 above. In addition, Grenader discloses after storing the divided DataBatches in the local resource pool according to the partition data that the DataBatches belong to, the method further includes:
before all the data retrieved from the pre-configured partition database in the current retrieval are transmitted, retrieving no more data from the pre-configure partition database ([0175]; [0178], A request only retrieves data that is to be transmitted from the broker. Once the messages of a batch are retrieved it is then sent as a batch to the requesting fetcher. No more data is retrieved from the broker’s database until a next request is received with a new batch offset.).  

As to claim 10, Grenader discloses an apparatus for transmitting data, comprising:
an instruction acquisition unit for obtaining a data transmitting instruction that points to a plurality of partition data associated with at least one transmitting data (Fig. 7; [0142]-[0143]; [0146]; [0175]; A committer requests messages by offsets that point to an offset of a batch comprising a plurality of messages of a plurality of batches, i.e. any of which is plurality of portion data, corresponding to a partition and topic.);
a target partition data determination unit for determining target partition data that are stored in a local data pool from the plurality of partition data, wherein each target partition data includes at least one DataBatch ([0143]; [0147]; [0148]; [0175], A fetcher is subscribed to a partition and a topic. A map and cache are maintained and referenced, thus determining target partition data already stored. The cached target partition data comprises at least one DataBatch, e.g. a message or batch.);
([0148]; [0175], One or more messages (target partition data) are retrieved from the cache based on a received offset), wherein if at least two groups of the target partition data are retrieved, a total number of the DataBatches in the at least two groups of the target partition data is be smaller than or equal to a specified batch number threshold (Fig. 8; [0089]; [0180]; [0183], A request can return multiple ‘groups’ of messages. The number of messages, i.e. types of ‘DataBatches’, returned is no larger than the limit set per batch size ([0149]), i.e. a batch number threshold. Separately and still reading on the limitation, the results can be limited to only a single batch being returned, thus the number of DataBatches returned will be no higher than that threshold.); and
a data transmitting unit for encapsulating the target partition data retrieved in the current retrieval into a data tuple and transmitting the data tuple to an initiator of the data transmitting instruction ([0175]; [0180], Retrieved data are returned from the fetcher to the requesting committer.).  

As to claim 13, the claim is rejected for the same reasons as claim 10 above. In addition, Grenader discloses an unstored data information acquisition unit for obtaining a data offset and a data size of unstored partition data that are not stored in a local resource pool ([0089]; [0175]-[0178], When the cache does not contain required data, a message offset is obtained and a request for a batch, i.e. data size of a set number of messages.); and
a partition data retrieval unit for retrieving the data specified in the data size from a pre- configured partition database starting from a position indicated by the data offset, dividing the (Fig. 8; [0176]-[0178], Batches are returned and divided by batches and messages therein into the cache to be searched and retrieved for each respective offset.).  

As to claim 14, Grenader discloses an apparatus for transmitting data, comprising:
a memory for storing a computer program ([0256]; [0259]); and
a processor for executing the computer program stored in the memory to implement ([0256]; [0259]) a method for transmitting data, wherein the method includes:
obtaining a data transmitting instruction that points to a plurality of partition data associated with at least one transmitting data (Fig. 7; [0142]-[0143]; [0146]; [0175]; A committer requests messages by offsets that point to an offset of a batch comprising a plurality of messages of a plurality of batches, i.e. any of which is plurality of portion data, corresponding to a partition and topic.);
determining target partition data that have already been stored in a local data pool from the plurality of partition data, wherein each target partition data includes at least one DataBatch ([0143]; [0147]; [0148]; [0175], A fetcher is subscribed to a partition and a topic. A map and cache are maintained and referenced, thus determining target partition data already stored. The cached target partition data comprises at least one DataBatch, e.g. a message or batch.);
retrieving at least one target partition data in a current retrieval ([0148]; [0175], One or more messages (target partition data) are retrieved from the cache based on a received offset), wherein if at least two groups of target partition data are retrieved, a total number of the DataBatches in the at least two groups of the target partition data is smaller than or equal to a specified batch number threshold (Fig. 8; [0089]; [0180]; [0183], A request can return multiple ‘groups’ of messages. The number of messages, i.e. types of ‘DataBatches’, returned is no larger than the limit set per batch size ([0149]), i.e. a batch number threshold. Separately and still reading on the limitation, the results can be limited to only a single batch being returned, thus the number of DataBatches returned will be no higher than that threshold.); and
encapsulating the target partition data retrieved in the current retrieval into a data tuple and transmitting the data tuple to an initiator of the data transmitting instruction ([0175]; [0180], Retrieved data are returned from the fetcher to the requesting committer.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grenader.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Grenader discloses wherein after transmitting the data tuple to the initiator of the data transmitting instruction, the method further includes:
recording the partition information corresponding to the target partition data transmitted in the current retrieval and a data offset associated with the partition information, wherein the partition information corresponding to the target partition data includes  the identifiers of the target partition data, and when retrieving the partition data in a local resource pool in a subsequent retrieval, starting to retrieve the data from a position indicated by the data offset ([0180]; [0242]-[0246], A committer that receives a response records partition information to indicate then next offset for the next batch of data to request. This is then requested on a subsequent retrieval.).
the identifier of the data topic that the target partition data belong to. 
However, Grenader does disclose that the requests received from a committer are directed to a specific topic ([0167]; [0242]-[0246]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Grenader to additionally store topic identification information with the next offset information to utilize in subsequent requests. Since the requests include a topic partition information, said ordinarily skilled artisan would’ve been motivated with a reasonable expectation of success and the predictable result to make the change to enable the request to be associated with the offset to ensure the correct intended topic and partition was being searched for the requested offset.

Allowable Subject Matter
Claims 3, 4, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raban (US 2015/0220645 A1) discloses retrieving multiple batches of messages in response to a request. A desired number of results is specified, and batches of messages are consecutively retrieved until the desired number of results is returned or no more results are found.
Zhao (US 2017/0242889 A1) discloses retrieving batches of streaming data that is partitioned and grouped by topic. Offsets are utilized to retrieve message data.
Grenader (US 2017/0063965 A1) discloses retrieving batches of streaming data that is partitioned and grouped by topic. Offsets are utilized to retrieve message data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James E Richardson/             Primary Examiner, Art Unit 2167